Citation Nr: 0638542	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1973 to July 1977.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified in support of this claim at a hearing 
held in Washington, D.C. in March 2002, before a former Board 
Member.   

In September 2002, the Board affirmed the RO's February 2000 
rating decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2003, based on a Joint Motion for 
Remand (joint motion), the Court issued an Order vacating the 
Board's September 2002 decision and remanding the matter to 
the Board for readjudication consistent with the joint 
motion.

The Board in turn remanded the veteran's claim to the RO in 
April 2004 and May 2005.  For the reason that follows, the 
Board again REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington D.C.


REMAND

In a letter dated January 2004, the Board informed the 
veteran that the Veterans
Law Judge (formerly titled Board Member) who conducted the 
March 2002 hearing
was no longer employed by the Board.  The Board indicated 
that, in light of this
fact, the veteran had the right to testify at another Board 
hearing before a Veterans
Law Judge who would decide the veteran's claim.  

In February 2004, the veteran initially responded that he did 
not want an additional
hearing and asked VA to make a decision based on the evidence 
on file.  Recently,
however, in a letter received at the Board in February 2006, 
the veteran indicated
that he wanted to attend a hearing before a Veterans Law 
Judge at the RO.  To date, VA has not scheduled the veteran 
for such a hearing.  

This case is thus REMANDED for the following action:

Arrange for the veteran to be afforded a 
Board hearing at the RO in Houston, 
Texas, as soon as possible. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claim on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



